Exhibit 10.1
 
FIRST AMENDMENT TO
MANAGEMENT AGREEMENT
 
THIS FIRST AMENDMENT TO MANAGEMENT AGREEMENT (the "First Amendment") is entered
into as of January 29, 2008, among Belvedere SoCal, a corporation organized
under the laws of California ("SoCal") located in San Francisco, California,
Professional Business Bank, a California banking corporation ("Bank"), located
in Pasadena, California, Belvedere Capital Fund II L.P., a Delaware limited
partnership ("Fund"), and Belvedere Capital Partners II LLC, the General Partner
of Fund and a Delaware limited liability company (the "Partnership").
 
WHEREAS, SoCal, Bank, Fund and Partnership entered into a Management Agreement
dated as of November 2, 2007 (the "Agreement");
 
WHEREAS, SoCal has entered into an Agreement to Merge and Plan of Reorganization
dated as of July 13, 2007 and subsequently amended on September 4, 2007 and
January 29, 2008 pursuant to which SoCal will acquire Spectrum Bank, Irvine,
California (as so amended the "Spectrum Acquisition Agreement"); -
 
WHEREAS, the Parties wish to make a change and an amendment to the Agreement
which they believe to be in their respective best interest to reflect the
Spectrum Acquisition Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual promises of the
Parties, the Parties hereto agree as follows:
 
1.  At the effective time of the Spectrum Bank transaction as provided for in
the Spectrum Acquisition Agreement, Section 2.1 is hereby amended to read as
follows:
 
"2.1            Services of the Partnership.The Partnership shall provide its
monitoring abilities and its management expertise and experience to SoCal and
its subsidiary banks. Such services may include, but not be limited to, regular
monitoring of the business of SoCal and its subsidiary banks, evaluating and
formulating corporate strategy and aiding in implementation, augmenting
management talent through the Partnership's personnel or contacts, assisting in
the evaluation of new geographic or customer markets to expand business and new
customer products, identifying and negotiating group purchase discounts,
optimizing the capital structure of SoCal and its subsidiary banks through its
contacts in the capital markets, assisting in the training of personnel, and
consulting on data processing, compensation planning and branch and site
expansion and selection."
 

--------------------------------------------------------------------------------


 
2. At the effective time of the Spectrum Bank transaction as provided for in the
Spectrum Acquisition Agreement, Sections 3.1, 3.2, 3.3 and 3.4 are hereby
amended to read as follows:
"3.1  Management Fee. In connection with the services to be provided under
Section 2.1, SoCal shall pay a yearly fee to the Partnership equal to 5% of the
combined pre-tax income of all SoCal's subsidiary banks; provided, however, in
no event shall such yearly fee be less than $200,000 nor more than $750,000.
Fees will be paid on a quarterly basis as soon as reasonably practicable after
the end of each fiscal quarter based upon the financial statements of the
subsidiary banks relating to such quarter. Pre-tax net income shall be
determined in accordance with generally accepted accounting principals.
3.2  Deferral. If as a result of any regulatory or financial disability, any of
the fees provided for in Section 3.1 cannot be timely paid, SoCal will pay them
as soon as such regulatory or financial disability is removed. Until so paid,
the amount owed to the Partnership shall bear interest at the Wall Street
Journal published prime rate as changed from time to time. Interest payments
shall be made to the Partnership monthly unless the regulatory or financial
disability prevents such payments. In such event, accrued and unpaid interest
shall be paid at the time when the amount of the fee is actually paid.
3.3  Expenses. SoCal shall reimburse the Partnership, upon its demand, for all
of its reasonable out-of-pocket expenses incurred in connection with its
provision of services hereunder. The Partnership shall provide an itemized
statement of its expenses and shall make appropriate allocations of such
expenses between SoCal and its subsidiary banks based upon the relative benefits
that each has received as a result of such services. Any expenses reimbursed
pursuant to this Section must be in compliance with Section 23B of the Federal
Reserve Act.
3.4  Indemnification. SoCal agrees to indemnify the Partnership and Fund and its
affiliates (each an "Indemnified Party") to the fullest extent permitted by law,
from and against any and all losses, penalties, judgments, suits, costs, claims,
liabilities, damages and expenses (including, without limitation, reasonable
attorneys' fees and disbursements) (collectively "Losses"), incurred by, imposed
upon or asserted against any of the Indemnified Parties as a result of, relating
to or arising out of any litigation, claims, suits or proceedings to which such
Indemnified Party is made a party (other than as a plaintiff) or any penalties,
costs, claims, liabilities damages or expenses suffered by such Indemnified
Party, in each case arising from or relating to the operations or acquisition of
SoCal or its subsidiary banks (and any successor or any of their subsidiaries),
except for any such Losses arising on account of such Indemnified Party's gross
negligence or willful misconduct, and if and to the extent that the foregoing
undertaking may be unenforceable for any reason, SoCal hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Losses which
is permissible under applicable law. Each such Indemnified Party shall be
reimbursed for all indemnified Losses as they are incurred; provided, that if a
final and non-appealable judicial determination shall be made that such
Indemnified Party is not entitled to be indemnified for Losses, such Indemnified
Party shall repay to SoCal, the amount of such Losses for which SoCal shall have
reimbursed such Indemnified Party. Notwithstanding anything to the contrary
contained herein, no Indemnified Party shall be entitled to any indemnity
hereunder for any Loss that relates solely to the decrease in the value of the
SoCal common stock. No indemnification shall be permitted hereunder that would
be prohibited pursuant to the provisions of Part 359 of the Federal Deposit
Insurance Corporation's regulations."
 

--------------------------------------------------------------------------------


 
3.            Capitalized terms used herein and not otherwise defined shall have
the same meaning as set forth in the Agreement.
 
4.            This First Amendment may be entered into in one or more
counterparts, all of which shall be considered one and the same instrument, and
it shall become effective when one or more counterparts have been signed by each
of the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart.
 
5.            Except as herein amended, the Agreement shall remain in full force
and effect.
 
6.            This First Amendment shall be governed by and construed in
accordance with the laws of the State of California.
 
WITNESS, the signature of Belvedere SoCal as of the 29th day of January, 2008,
set by its Chairman and its Secretary, pursuant to a resolution of its)s and of
directors,
acting by at least a majority:
 

 

      /s/ Alison Davis By: Alan Lane  By: Alison Davis   Chairman   Secretary

 
WITNESS, the signature of Belvedere Capital Fund II L.P. as of the 29th day of
January, 2008, set by the Managing Member of its General Partner pursuant to its
authority:
 
 
WITNESS, the signature of Belvedere Capital Partners II LLC, as of the 29th day
of January, .48, set by Managing Member pursuant to its authority:
 

--------------------------------------------------------------------------------


 
 

  /s/ Alison Davis By: Alison Davis   Managing Member

 
WITNESS, the signature of Professional Business Bank, as of the 29th day of
January, 2008, set by its Chairman and its Secretary, pursuant to a resolution
of its board of directors, acting by at least a majority:
 

      /s/ Alison Davis                By: Alan Lane  By: Alison Davis   Chairman
  Secretary

 
 

  /s/ Alison Davis By: Alison Davis   Managing Member

 
WITNESS, the signature of Belvedere SoCal as of the 29th day of January, 2008,
set by its Chairman and its Secretary, pursuant to a resolution of its board of
directors, acting by at least a majority:
 

  /s/ Alan Lane                             By: Alan Lane  By: Alison Davis  
Chairman   Secretary



 
WITNESS, the signature of Belvedere Capital Fund II L.P. as of the 29th day of
January, 2008, set by the Managing Member of its General Partner pursuant to its
authority:
                 

By:     Managing Member

 
WITNESS, the signature of Belvedere Capital Partners II LLC, as of the 29th day
of January, 2008, set by its Managing Member pursuant to its authority:
 

--------------------------------------------------------------------------------


 

By:     Managing Member

 
WITNESS, the signature of Professional Business Bank, as of the 29th day of
January, 2008, set by its Chairman and its Secretary, pursuant to a resolution
of its board of directors, acting by at least a majority:
 

  /s/ Alan Lane                             By: Alan Lane  By: Alison Davis  
Chairman   Secretary

 
 

--------------------------------------------------------------------------------